Case 5:16-cv-10444-JEL-MKM ECF No. 813 filed 04/22/19      PageID.21919    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ________________________________

 In re FLINT WATER CASES                     Civil Action No. 5:16-cv-10444-JEL-
                                             MKM (consolidated)

                                             Hon. Judith E. Levy
                                             Mag. Mona K. Majzoub
 ________________________________


     VEOLIA WATER NORTH AMERICA OPERATING SERVICES, LLC,
  VEOLIA NORTH AMERICA, LLC, AND VEOLIA NORTH AMERICA, INC.’S
     MOTION TO CORRECT THE APRIL 1, 2019 OPINION AND ORDER
     GRANTING IN PART AND DENYING IN PART PUTATIVE CLASS
  PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       The Defendants, Veolia Water North America Operating Services, LLC,

 Veolia North America, LLC, and Veolia North America, Inc. (the "VNA

 Defendants") move under Federal Rule of Civil Procedure 60(a) to correct an error

 in the Court’s April 1, 2019 opinion and order granting in part and denying in part

 putative class plaintiffs’ motion for leave to file an amended complaint.

 Specifically, the VNA Defendants request that the Court correct its April 1, 2019

 memorandum referring to the August 1, 2018 order as having rejected all but one

 of the VNA Defendants’ requested dismissals. In its August 1, 2018 order, the

 Court rejected all but three of the VNA Defendants’ requested dismissals. The

 VNA Defendants submit the following memorandum in support of their request.


                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 813 filed 04/22/19      PageID.21920    Page 2 of 4




  MEMORANDUM IN SUPPORT OF THE VNA DEFENDANTS’ MOTION
      TO CORRECT THE APRIL 1, 2019 OPINION AND ORDER

       In its August 1, 2018 order on the various motions to dismiss the amended

 complaint in Carthan, this Court dismissed the claims of three putative class

 plaintiffs—Rhonda Kelso, Amber Brown, and her minor child “K.L.D.” —against

 the VNA Defendants. [Doc. 546, Pg.16726-16727]. As to Amber Brown and her

 minor child K.L.D., the Court found that “[t]he complaint specifically references

 Brown and K.L.D’s use of Flint water up to K.L.D.’s birth, but then makes no

 allegation about any use of the water after that date.” Id. The Court then ordered

 that “[b]ecause Brown and K.L.D.’s allegations of harm end at the date of K.L.D’s

 birth, months before Veolia became involved in the crisis, Brown and K.L.D.’s

 claims against Veolia are dismissed.” Id.

       In its April 1, 2019 order granting in part and denying in part putative class

 plaintiffs’ motion for leave to file an amended complaint, the Court reinstated the

 claims by Rhonda Kelso against the VNA Defendants based on her revised

 allegations in the fourth amended complaint. However, the Court otherwise

 adopted the remainder of its previously-vacated August 1, 2018 order as to all

 other plaintiffs’ claims against the VNA Defendants “since the fourth amended

 complaint makes no changes with respect to the other plaintiffs.” [Doc. 798,

 Pg.ID.21213]. The April 1, 2019 order makes no mention of the claims by Brown



                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 813 filed 04/22/19         PageID.21921    Page 3 of 4




 or K.L.D against the VNA Defendants and, with the exception of Kelso, the

 allegations of all other plaintiffs do not differ in their fourth amended complaint.

       In the April 1, 2019 memorandum, the Court erroneously states that “[i]n its

 vacated August 1, 2018 opinion, the Court rejected all but one of Veolia’s

 requested dismissals.” [Doc. 798, Pg.ID.21212] (emphasis added). While both the

 August 1, 2018 order and the April 1, 2019 orders are clear that the claims by

 Brown and K.L.D against the VNA Defendants are dismissed, the April 1, 2019

 characterization of the August 1, 2018 order as having rejected all but one of

 Veolia’s requested dismissals is clear error, as the August 1, 2018 order actually

 rejected all but three of the VNA Defendants’ requested dismissals—Kelso,

 Brown, and her minor child K.L.D.

       Under Federal Rule of Civil Procedure 60(a), the Court “may correct a

 clerical mistake or a mistake arising from oversight or omission whenever one is

 found in a judgment, order, or other part of the record.” Fed.R.Civ.P. 60(a); Braun

 v. Ultimate Jetcharters, LLC, 828 F.3d 501, 515 (6th Cir. 2016). To ensure the

 Court’s purpose is fully implemented, and to prevent potential future ambiguity or

 disputes, the VNA Defendants respectfully request that the error in the April 1,

 2019 order and opinion be corrected. Pursuant to E.D. Mich. LR 7.l(a)(2)(A),

 concurrence in this Motion was sought and denied.




                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 813 filed 04/22/19       PageID.21922    Page 4 of 4




                                              Respectfully submitted,

 CAMPBELL, CONROY & O’NEIL, P.C.              BUSH SEYFERTH & PAIGE PLLC

 /s/ James M. Campbell                        /s/ Michael R. Williams
 James M. Campbell                            Cheryl A. Bush (P37031)
 Alaina N. Devine                             Michael R. Williams (P79827)
 One Constitution Wharf, Suite 310            3001 W. Big Beaver Road, Suite 600
 Boston, MA 02129                             Troy, MI 48084
 (617) 241-3000                               (248) 822-7800
 jmcampbell@campbell-trial-lawyers.com        bush@bsplaw.com
 adevine@campbell-trial-lawyers.com           williams@bsplaw.com

        Attorneys for Veolia Water North America Operating Services, LLC
            Veolia North America, LLC, and Veolia North America, Inc.


                           CERTIFICATE OF SERVICE

        I, James M. Campbell, one of the counsel of record for the defendants
 Veolia Water North America Operating Services, LLC, Veolia North America,
 LLC, and Veolia North America, Inc., certify that on April 22, 2019, I caused the
 within motion to correct to be filed electronically with the Clerk of Courts through
 the Court's ECF filing system which will cause it to be served automatically by
 electronic means to counsel of record for all parties.


                                              /s/ James M. Campbell
                                              James M. Campbell
                                              jmcampbell@campbell-trial-lawyers.com




                                          4
